Judgment and order reversed on the facts and a new trial granted as to both defendants, with costs to the appellant to abide the event, on the ground that the verdict as to *1072the defendant City of Niagara Falls is against the weight of evidence and that the verdict against the defendant Dunn is inadequate. All concur, except Taylor, P. J., who concurs for reversal and granting a new trial as to the defendant Dunn but dissents and votes for affirmance as to the defendant City of Niagara Falls. (The judgment is for plaintiff as against defendant Dunn in an automobile negligence action. The order denies plaintiff’s motion to set aside the verdicts and for a new trial.) Present— Taylor, P. J., Dowling; Harris, McCurn and Love, JJ.